Title: From George Washington to Jonathan Trumbull, Sr., 3 July 1780
From: Washington, George
To: Trumbull, Jonathan Sr.



Head Quarters Colo. Deys Bergen County [N.J.]3d July 1780.
Dear Sir

I have been informed, that the State of Connecticut have in possession a very considerable quantity of Salt petre, which they are unable to manufacture into Gun powder, for want of Sulphur—The Continent, on the contrary, have a quantity of Sulphur at Springfeild which lies idle for want of the other necessary ingredients. I have therefore to propose to Your Excellency, that the Sulphur, or as much as may be necessary, shall be delivered over to the State, to be manufactured into Powder for the use of the Continent—the public making compensation for the same.
When we come to make the Estimate of Ammunition necessary for the probable expenditure of our expected cooperation, we find a most alarming deficiency in the public Magazines, and it therefore behoves us, to fall upon every expedient, to raise an adequate supply, and no one seems to present a fairer or readier prospect, than the plan I have just mentioned. If the measure meets Your Excellency’s approbation, I shall be glad to be informed of the quantity of public Salt Petre in the State, and how much powder can be manufactured in a Week, or in any given time. You will also oblige me exceedingly by informing me whether the State have any, and how much powder, and whether they could spare it to the Continent upon an emergency. I have the honor to be with very great Esteem Your Excellency’s Most obt and Humble Servt

Go: Washington

